DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Thorne (Reg. No. 39,398) on December 17, 2021.

The application has been amended as follows: 
Claim 1, lines 20-21 (Amended) “created on the part of the body to be treated, wherein [[the predetermined pattern is a one or more of a letter, a word and a symbol,]] the controller is configured to selectively enable…”	Claim 1, lines 25-27 (Amended) “wherein a given position of the plurality of portions of the cutter is maintained relative to the treating device when a deflector element of the plurality of deflector elements is activated and deactivated, and	wherein when a respective deflector element is activated, the respective deflector element extends out in front of the corresponding one of the plurality of portions of the cutter and crosses a cutting plane of the cutter.”
 the [[treating unit]] cutter having a treatment face[[, the treating unit having]] divided into a plurality of portions that extend [[from the cutter to the treatment face]] across the cutter and that can each perform [[the]] a treating action of cutting hair of the body, wherein the treating device is configured such that [[the treating action of the]] each portion of the plurality of portions of the [[treating unit]] cutter can be selectively enabled and disabled independently [[of the treating action]] of other portions of the plurality of portions of the [[treating unit]] cutter, the method of using the hand-held treating device performed in a controller of the treating device comprising: 	receiving information on a predetermined pattern to be created on the part of the body to be treated by the treating device; and 	selectively enabling or disabling the treating action of each of the plurality of portions of the [[treating unit]] cutter according to the received information as the treating device is moved over the part of the body to create the predetermined pattern on the part of the body, wherein the treating device comprises a mechanism having a plurality of deflector elements, each one of the plurality of deflector elements corresponding to one of the plurality of portions of the [[treating unit]] cutter, and wherein disabling the treating action of the respective portion of the plurality of portions of the [[treating unit]] cutter comprises activating corresponding deflector elements and wherein enabling the treating action of the respective portion of the plurality of portions of the [[treating unit]] cutter comprises deactivating corresponding deflector elements position of the plurality of portions of the [[treating unit from the treatment face]] cutter relative to the treating device when a deflector element of the plurality of deflector elements is activated and deactivated, and	wherein when a respective deflector element is activated, the respective deflector element extends out in front of the corresponding one of the plurality of portions of the cutter and crossed a cutting plane of the cutter.
Claim 15, lines 6-7 (Amended) “independently of the treating action of the other portions of the treating unit, wherein the controller is [[caused]] configured to perform the method of claim 14.”
Claim 17 (Amended) The system as claimed in claim 16, wherein each of the coils are connected to the controller that controls a magnitude and direction of current supplied to each of the coils [[and wherein the corresponding arms extend down and between teeth the cutter]]. 
Claim 19 (Amended) The method as claimed in claim 18, comprising connecting each of the coils to control circuitry associated with the controller that controls a magnitude and direction of current supplied to each of the coils.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	Examiner notes the closest prior art on the record is Caric et al (US Publication 2007/0204469). Caric discloses a hair cutting device with at least two deflector elements (i.e. “shields” 421, 422) that can be moved out form a deactivated position to prevent hair from being cut by the cutter on the device. However, the deflector elements .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 17, 2021




/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/18/2021